Citation Nr: 1426204	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-20 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from August 1968 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the VA Regional Office (RO) in Louisville, Kentucky.  

The issue of a petition to reopen the previously denied claim of service connection for heart disease being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran received the Combat Action Ribbon; in-service combat stressors are conceded.

2.  Service connection for anxiety disorder, not otherwise specified with alcohol dependence in sustained full remission due to the Veteran's combat stressors has been granted.

3.  VA treatment records beginning in September 2010 show a diagnosis of PTSD due to his combat experience; the initial diagnosis in September 2010 was made by a physician and appears to have been made in accordance with the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

4.  At VA examinations in January 2011 and March 2012, the examiners opined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.

5.  The evidence is in relative equipoise as to whether the Veteran has a confirmed diagnosis of PTSD.

6.  Affording the Veteran the benefit-of-the-doubt, it is at least as likely as not that he has PTSD related to his military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


